UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-2120


MILES L. WATERS,

                Plaintiff – Appellant,

          v.

MARYLAND   DEPARTMENT   OF  TRANSPORTATION,   MOTOR  VEHICLE
ADMINISTRATION; GEORGE ATKINSON, Manager Motor Vehicle
Administration Employee &    Administration Services Support
Services; MILTON CHAFEE, Chief Deputy Administrator Motor
Vehicle   Administration;  CARMEN   CARRUBA,  Motor  Vehicle
Administration,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-00396-WDQ)


Submitted:   September 28, 2010          Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Morris, Jr., Baltimore, Maryland, for Appellant.
Douglas F. Gansler, Attorney General of Maryland, Robert C.
Cain, II, Assistant Attorney General, Glen Burnie, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Miles   L.   Waters   appeals   the   district   court’s   order

granting Defendants’ summary judgment motion on his retaliation

claims, brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003

& Supp. 2010), and 42 U.S.C. §§ 1981, 1983 (2006), and entering

judgment in Defendants’ favor.      We have reviewed the record and

find no reversible error.       Accordingly, we affirm the district

court’s order.    See Waters v. Maryland Dep’t of Transp., No.

1:08-cv-00396-WDQ (D. Md. Aug. 26, 2009).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   2